STATE OF MINNESOTA
                                                                      flDecember 8, 2015

                                 IN SUPREME COURT                          Dmw::EOF'
                                                                       APII'B.I.AlECcurrs
                                      ADMOS-8001


In re Administrative Suspension of
Kevin Michael Koepke, a Minnesota
Attorney, Registration No. 0245306.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

motion for administrative suspension of respondent Kevin Michael Koepke, alleging that

respondent is in arrears in payment of court-ordered child and spousal support. The

Director has provided proof of the required notice of intent to suspend respondent's

license and respondent's failure to request a hearing or to enter into a payment agreement

as required by Minn. Stat. § 518A.66 (20 14 ).

       Based upon an independent review of the motion and supporting affidavit and

pursuant to Rule 30, Rules on Lawyers Professional Responsibility (RLPR),

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Kevin Michael Koepke is hereby suspended from the practice

of law in Minnesota pursuant to Rule 30, RLPR.

       2.     Respondent shall, within 10 days ofthe date of this order, provide notice of

the suspension to all clients, opposing counsel, and courts before which matters are

pending and shall file with the Clerk of Appellate Courts and serve upon the Director an

affidavit of compliance with this provision.


                                               1
        3.    Respondent may apply for reinstatement by filing with this court and

serving upon the Director an affidavit with supporting documentation showing all support

arrearages have been paid, or that respondent has entered into and is in compliance with

an approved payment agreement with county support authorities, pursuant to Rule 30(c),

RLPR.

        Dated: December 8, 2015                BY THE COURT:




                                               David R. Stras
                                               Associate Justice




                                           2